    Case 1:19-cr-00201-LMB Document 184 Filed 05/18/20 Page 1 of 5 PageID# 966
                                                                     RECEIVED
                                                                     MAILROOM


                                                                 MW       0 2(0)
                                                            CLERK, U.S. DISTRICT COURT
                                                               ALEXAlripRiA, V:RniKllA




                    please      pre S c:
            Yo                Lc-Ome.        ^     r             -        Tk^t
                                                                     <o


           tK\s




r
Case 1:19-cr-00201-LMB Document 184 Filed 05/18/20 Page 2 of 5 PageID# 967
Case 1:19-cr-00201-LMB Document 184 Filed 05/18/20 Page 3 of 5 PageID# 968
Case 1:19-cr-00201-LMB Document 184 Filed 05/18/20 Page 4 of 5 PageID# 969
Case 1:19-cr-00201-LMB Document 184 Filed 05/18/20 Page 5 of 5 PageID# 970
